I would first like to congratulate you, Mr. President, on the task you have just embarked on in leading the General Assembly at its seventy-second session. I am convinced that your tact and diplomacy, which we in Bosnia and Herzegovina have witnessed first-hand, will help the most important body of the United Nations make new progress and effectively face new challenges. My gratitude also goes to the outgoing President for the leadership he showed during the seventy-first session.
I would also like to join others in congratulating His Excellency Mr. António Guterres on his appointment as Secretary-General of the United Nations. His noble and wise intention to devote more attention to building bridges to connect us all in the years ahead will certainly have all of Bosnia and Herzegovina’s support.
In a world dominated by uncertainty and insecurity, it is simply not possible to overstate the importance of the principles and the multilateral framework defined for us by the founders of the United Nations. The strength of the Organization lies in both our individual and shared strengths in our efforts to eradicate diseases, hunger, terrorism and every other threat to human existence. In doing so, of course, we must admit to ourselves how necessary and important it is to use thoughtful and constructive measures to bring the United Nations system closer to its surroundings and enable it to adapt so that it can anticipate the challenges its environment presents and respond to them with a force that is far stronger than the simple sum of our individual abilities.
We continue to witness and to be deeply concerned about the ongoing suffering of the Syrian people. Bosnia and Herzegovina strongly condemns every form of violence against Syria’s civilian population. The violence must stop. The dignity of every Syrian woman, man and child, and of every Syrian refugee, must be restored. Their belief in the possibility of recovery and opportunities for a new life must also be restored. We and many other delegations in this Hall today will continue to call for a peaceful and political solution to the conflict through negotiations. That process must be owned by the Syrian people alone, based on the Geneva communiqué (S/2012/522, annex), and with the assistance of the international community and the United Nations, led by the Special Envoy for Syria, whose selfless efforts to continue the negotiations in Geneva are highly appreciated.
It seems superfluous to repeat that there can be no peace and prosperity for the Israeli people if the same is not provided for the Palestinians, and vice versa. The Israeli-Palestinian conflict represents the most serious unresolved problem in the Middle East, and the current absence of any negotiations between the parties is disturbing. Both nations deserve better. Again — and this has been the case for decades — the journey towards peace has been too slow and has become more and more complex. It is therefore essential that we steadfastly recall the ultimate goal, which is the existence of two States, Israel and Palestine, living peacefully side by side, in safety and within recognized borders. Bosnia and Herzegovina still believes that this goal can be achieved if both parties can fulfil their obligations as set forth in the relevant Security Council resolutions, the Madrid principles and the Arab Peace Initiative.
Evil has existed throughout human history. Sometimes it is on the margins of our communities. Sometimes, to a greater or lesser degree, it is inside them. It does not always take the same form or manifest itself with the same intensity. Terrorism is undoubtedly the greatest evil of our times, and its form and strength represent the greatest threat we have to international peace and security. Destructive forces have always had deep roots and many different faces, but there can be no justification for their existence. We need united, concentrated efforts, along with a multidimensional and integrated approach, to overcome terrorism and permanently eliminate the fear of terror from our communities.
Bosnia and Herzegovina will continue to contribute to the full implementation of the United Nations Global Counter-Terrorism Strategy and the activities of the Counter-Terrorism Committee. We particularly welcome the efforts of Secretary-General António Guterres in strengthening the counter- terrorism capacities of the United Nations and, in that regard, the establishment of the new Office of Counter- Terrorism. For our part, we are ready to constantly strengthen cooperation at the regional, subregional and international levels, especially in the areas of information collection and exchange. As a member of the Global Coalition against Da’esh, we will continue to support the Coalition’s efforts to liberate entire communities and help them recover from the suffering and harm imposed by Da’esh and its global network.
Bosnia and Herzegovina is committed to the full implementation of all Security Council resolutions aimed at bringing persons involved in financing, planning, preparing or executing terrorist acts to justice. Furthermore, we fully share the view that for the long- term eradication of the evil of terrorism and violent
17-29389 13/27 extremism, it is necessary to continuously invest in efforts along the entire spectrum of interconnected areas, from the eradication of injustice, inequality, poverty and a lack of freedom to improving understanding among those who differ, and to strengthen intercultural dialogue and generally accepted democratic values. Once we start thinking that we have done enough in all those areas, we need to start again and redouble our efforts.
A world without the threat of the total destruction of humankind is less utopian if there are fewer means and arms for destruction. Disarmament and the non-proliferation of weapons of mass destruction are therefore still prerequisites for the global peace and security that we all strive for. In that context, Bosnia and Herzegovina joins the strong condemnation of the nuclear tests conducted by the Democratic People’s Republic of Korea. We also call on the Democratic People’s Republic of Korea to comply without delay, fully and unconditionally, with its obligations under all relevant Security Council resolutions.
My faith in the value of the 2030 Agenda for Sustainable Development is as strong today as it was two years ago, when we adopted it. In Bosnia and Herzegovina, it has received due institutional attention, based on its significance and the nobility of the goals it sets for us. The roles have been defined, the goals are clear and coordination has been established.
For us, as well as for other developing countries burdened by the discrepancies between wishes and possibilities, strong political will and decisive practical steps in the right direction will not always be enough. Fulfilling the noble and ambitious Sustainable Development Goals requires knowledge and norms that many Member States do not have. It might produce an additional burden on the already overburdened State budgets. Assistance in formulating strategies and policies, transferring technologies, providing financial resources and measuring progress is therefore indisputably crucial, along with, of course, countries’ full ownership of the implementation processes. In that connection, we have fully understood and accepted the strong interconnectedness of the economic, social and environmental dimensions of sustainable development. We have ratified the Paris Agreement on Climate Change and have chosen to follow its guidelines. It is a debt to our children and to the planet that has to be unconditionally fulfilled.
Whether in our past, present or future, women in my country hold high positions that rightfully and naturally belong to them. The role of women is vital to the development and prosperity of the family as well as of society as a whole. In post-conflict environments, women are always the first to extend the hand of reconciliation. In times of great challenges and risks, we need the strength and natural ability of women more than ever in order to pursue peaceful solutions.
Although we are extremely proud of the significant progress we have made in implementing the provisions of the historic Security Council resolution 1325 (2000), on women and peace and security, we are also aware of the areas where it is possible and necessary to do considerably more. We will certainly continue to invest in additional efforts to strengthen and empower Bosnian women and girls in accordance with the Beijing Declaration and Platform for Action.
Another social group that deserves special attention is young people, who are a constant source of change and an incubator of inventive solutions to the problems we inherit from the past. When healthy, educated, and employed, they are the engine that drives our societies forward. Environments in which young people have limited access to education, economic development and decision-making processes are subject to frustration, social unrest and instability. For that reason, a significant part of the reform processes in Bosnia and Herzegovina is dedicated to creating conditions for reducing youth unemployment, corresponding to targets 8.5 and 8.6 of Goal 8 of the 2030 Agenda.
Unfortunately, in Bosnia and Herzegovina we know all too much about the high price of war. For us, preventive diplomacy is a tool that, when used at the right time, can help ensure that wars are never repeated anywhere. There are many reasons why, on a global level, the United Nations system must be at the heart of all activities that use preventive measures in order to resolve crises and prevent people from being displaced from their homes.
Again, much of the responsibility for prevention lies at other levels. Within our communities, we must counter all symptoms of trouble and conflicts. We must correct social injustice, reconcile what seems irreconcilable, persevere in compromise, strive for pluralistic and inclusive solutions, give equal weight to our own rights and those of others and constantly seek ways to find a common language. I believe that prevention and mediation, as well as conflict management techniques and conflict resolution in divided societies, should be applied first within the region at issue, with regional actors who generally better understand the opposing sides, their reasoning and their different views of the problem.
We are proud of our participation in the United Nations peacekeeping missions in South Sudan, Cyprus, Afghanistan, the Democratic Republic of the Congo and Mali. We consider that to be the most direct contribution of Bosnia and Herzegovina to building world peace. We also see our involvement in United Nations missions as a way to do things that are possible today but that not long ago were almost impossible to even imagine, and so to help people in areas affected by conflicts.
Bosnia and Herzegovina has learned lessons from its difficult past, and for the future it has chosen to follow the principles set by the founders of the European Union 60 years ago. We have adopted the European path, and, choosing between cooperation and confrontation, we chose and will always choose cooperation in the search for common compromises.
On our own, but also with the unselfish help of our European friends, we do everything we can to find as many opportunities for open dialogue as possible, and we use each of those opportunities to build even more trust and mutually beneficial connections for our people, who, despite difficulties and complicated times, have more common links and interests than we, their leaders, are sometimes willing to recognize. Reconciliation, trust, partnership and cooperation among all of us, in contexts both broad and narrow, must become living and long-term principles for a stable and secure future. Commitment to regional initiatives and constructive action through the regional organizations to which we belong are therefore high on the list of our foreign-policy priorities.
Bosnia and Herzegovina is now doing everything it can to speed up its progress to where it really belongs, within the framework of a strong European family, whose values it shares. Reform and other processes that we are pursuing for that purpose are not always simple or easy, but we see them as a unique opportunity to accelerate the harmonization of our economic, social and institutional development with what awaits us tomorrow in the European Union. We will therefore continue to fulfil the obligations we have undertaken in order to reach the status of candidate by the beginning of 2018 with true commitment, which will be a powerful and much needed boost to internal consolidation and the further acceleration of integration processes.
However, it is with concern that I wish to draw the Assembly’s attention to the fact that my country is going through a period of important challenges. I am deeply convinced that one people in Bosnia and Herzegovina cannot be happy and prosperous if the other two are not, and indeed if all other people living in our country are not. In that regard, I believe that it is up to us in Bosnia and Herzegovina to make a crucial step to adopt changes to our electoral legislation by the end of this year, in accordance with the decisions of the Constitutional Court of Bosnia and Herzegovina. As in the past, we expect understanding and support of the international community in solving the issue, because it is of vital importance for further democratizing and achieving our full integration into the European Union.
Allow me to conclude with a reminder that all of our needs — economic, social, security, political and cultural — can be very diverse, as are our possibilities for achieving them. The choices we make every day to ensure prosperity for our people also vary from one Member State to another. I am convinced that the future of humankind will largely depend on our ability to turn our differences into advantages. We expect the United Nations system to guide us in that and to assist us, above all, in building a system based on unity in diversity.